Citation Nr: 0907700	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-08 593	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for anxiety and 
depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1943 to December 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Although the RO reopened the claim and adjudicated the issue 
on the merits in a February 2007 supplemental statement of 
the case, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issue on the title page 
as whether new and material evidence has been submitted to 
reopen the claim for service connection.

A review of the record also reveals that in a February 2007 
supplemental statement of the case the RO listed the issue on 
appeal as including entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The Board notes, 
however, that VA regulations provide that in no case will a 
supplemental statement of the case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in a statement of the case.  
38 C.F.R. § 19.31(a) (2008).  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that "a claim based on the diagnosis of a new mental 
disorder . . . states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement."  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  Therefore, the issue of entitlement to 
service connection for PTSD may not be considered as part of 
the issue on appeal.  To the extent that a service connection 
claim has been raised for PTSD, this matter must be referred 
back to the RO for appropriate initial adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2003 rating decision denied entitlement to 
service connection for anxiety and depression; the veteran 
was notified but did not appeal.

2.  Evidence added to the record since the March 2003 rating 
decision is cumulative or redundant of the evidence of record 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence was not received and the claim for 
entitlement to service connection for anxiety and depression 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2005 and July 2006.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of 
these matters by the July 2006 correspondence.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a March 2003 rating decision the RO denied entitlement to 
service connection for anxiety and depression.  It was noted 
that the evidence of record included post-service diagnoses 
of anxiety and depression, but did not demonstrate these 
disorders were related to service.  The medical evidence of 
record included diagnoses of anxiety and depression dated 
from approximately May 1990 without opinion as to etiology.  
The veteran did not appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

The evidence added to the record since the March 2003 rating 
decision includes statements from the veteran reiterating his 
claim that his anxiety and depression was incurred as a 
result of his experiences in World War II.  In correspondence 
dated in February 2006 the Veteran's VA primary care provider 
reported he had been receiving medication for 
insomnia/anxiety since at least August 1998.  A January 2007 
VA examination report noted the criteria for a present 
diagnosis for a psychiatric disorder had not been met.  It 
was also specifically noted that the Veteran did not meet the 
criteria for a diagnosis of PTSD and that his past treatment 
for depression and anxiety appeared to have been related to 
life stressors he was experiencing at that time and were not 
due to his war experience.

Based upon a comprehensive review, the Board finds the 
evidence added to the record since the March 2003 rating 
decision is cumulative or redundant of the evidence of record 
and does not raise a reasonable possibility of substantiating 
the claim.  The Veteran has submitted no evidence that may be 
reasonably construed as substantiating his claim that 
depression and anxiety were incurred as a result of service.  
In fact, the medical evidence added to the record indicates 
these disorders were related to life stressors manifest many 
years after service.  Therefore, the claim for entitlement to 
service connection for anxiety and depression may not be 
reopened.  


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for anxiety and 
depression; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


